Filed 5/19/22 P. v. Mateo CA2/4
Opinion following transfer from Supreme Court

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                       DIVISION FOUR



 THE PEOPLE,                                                   B305965

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. BA414092)
           v.

 MILTON MATEO,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Laura F. Priver, Judge. Reversed and
remanded with instructions.
      James Koester, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra and Rob Bonta, Attorneys General, Lance
E. Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Assistant Attorney General, Idan Ivri, Scott A. Taryle
and Daniel C. Chang, Deputy Attorneys General, for Plaintiff and
Respondent.
       Appellant Milton Mateo sought resentencing for his
attempted murder conviction under the original version of Penal
Code 1170.95.1 The trial court denied the petition because
appellant was not convicted of murder, and we affirmed. The
Supreme Court granted appellant’s petition for review. While the
petition was pending, the Legislature enacted and the governor
signed into law Senate Bill No. 775 (Stats. 2021, ch. 551),
amending section 1170.95 to provide relief for those convicted of
attempted murder and manslaughter. The Supreme Court
transferred the matter to this court without decision, with
directions to vacate our April 20, 2021 decision and reconsider
the cause in light of Senate Bill No. 775 and People v. Lewis
(2021) 11 Cal.5th 952 (Lewis). We vacated our previous decision
on January 26, 2022.
       Both parties submitted supplemental briefs asserting that
the matter should be remanded for the trial court to appoint
counsel and conduct further proceedings pursuant to section
1170.95. We agree. The matter is reversed and remanded to the
trial court with directions to appoint counsel for appellant and
conduct further proceedings consistent with section 1170.95.
                          BACKGROUND
       In March 2013, appellant initiated a fistfight with a rival
gang member outside a Los Angeles grocery store. During the
fight, appellant’s fellow gang member and codefendant Gunni
Scroggins stabbed the rival twice in the neck. Appellant and
Scroggins then fled the scene. The victim survived the attack. A
jury instructed on both the natural and probable consequences
doctrine and aiding and abetting principles found appellant and

      1All further statutory references are to the Penal Code
unless otherwise indicated.



                                2
Scroggins guilty of attempted premeditated murder. (§§ 187,
subd. (a), 664, subd. (a).)
      We affirmed appellant’s conviction in February 2016.
Appellant filed a petition for review, and the Supreme Court
granted review of the following issue: “In order to convict an
aider and abettor of attempted willful, deliberate and
premeditated murder under the natural and probable
consequences doctrine, must a premeditated attempt to murder
have been a natural and probable consequence of the target
offense? In other words, should People v. Favor (2012) 54 Cal.4th
868 be reconsidered in light of Alleyne v. United States (2013)
___U.S. ___ [133 S.Ct. 2151] and People v. Chiu (2014) 59 Cal.4th
155?”
      While appellant’s petition was pending, the Legislature
enacted and the governor signed into law Senate Bill No. 1437
(Stats. 2018, ch. 1015), which added section 1170.95 and
“amend[ed] the felony murder rule and natural and probable
consequences doctrine, as it relates to murder.” (Stats. 2018, ch.
1015, § 1, subd. (f).) After receiving supplemental briefing on
Senate Bill No. 1437 from appellant and the Attorney General,
the Supreme Court transferred the matter to this court with
directions to vacate our February 2016 decision and reconsider
the cause in light of Senate Bill No. 1437.2




      2 The Supreme Court later granted review of the same
issue in People v. Lopez, No. S258175. However, in November
2021 it transferred the Lopez matter to the Second District Court
of Appeal, Division Seven with directions for the appellate court
to vacate its decision and reconsider the cause in light of Senate
Bill No. 775 (Stats. 2021, ch. 551).



                                3
       After supplemental briefing by the parties, we issued a
decision again affirming appellant’s conviction. (People v. Mateo
(July 9, 2019, B258333) [nonpub. opn.].) However, we concluded
that the impact of Senate Bill No. 1437 on appellant’s conviction
and sentence should be analyzed by the trial court in the first
instance and remanded the matter to the trial court “without
prejudice to Mateo filing a petition for relief under S.B. 1437 in
the trial court.” (Ibid.)
       Appellant filed a petition for relief under section 1170.95 on
March 9, 2020. He declared that he was convicted of attempted
murder under the natural and probable consequences doctrine
and therefore could not be convicted under current law. He also
requested appointment of counsel. The trial court summarily
denied the petition on April 2, 2020, without appointing counsel
for appellant. The court held that appellant was ineligible for
relief because section 1170.95 was applicable only to individuals
convicted of murder, not those who, like appellant, were convicted
of attempted murder. Appellant appealed, and we affirmed based
on the text of section 1170.95, which at that time permitted only
“[a] person convicted of felony murder or murder under a natural
and probable consequences theory [to] file a petition . . . to have
the petitioner’s murder conviction vacated and to be resentenced
on any remaining counts” under certain conditions. (Former
§ 1170.95, subd. (a).)
       Appellant filed a petition for review, which the Supreme
Court granted and held pending resolution of People v. Lewis, No.
S260598, which concerned the trial court’s obligation to appoint
counsel under section 1170.95, and People v. Lopez, No. 258175,
which concerned the applicability of section 1170.95 to attempted




                                 4
murder convictions as well as the issue highlighted in footnote 2
above. (See People v. Mateo, No. 268757.)
       The Supreme Court issued a decision in Lewis, supra, 11
Cal.5th 952 in July 2021, holding that a section 1170.95
petitioner is entitled to the appointment of counsel upon the
filing of a facially sufficient petition. Shortly thereafter, the
Legislature enacted and the governor signed into law Senate Bill
No. 775 (Stats. 2021, ch. 551), which amended section 1170.95 to
apply to those convicted of “attempted murder under the natural
and probable consequences doctrine.” (§ 1170.95, subd. (a); see
also id. subds. (a)(1)-(a)(3).) Senate Bill No. 775 took effect
January 1, 2022.
       On January 26, 2022, the Supreme Court transferred the
matter to this court without decision, with directions to vacate
our April 20, 2021 decision and reconsider the cause in light of
Lewis, supra, 11 Cal.5th 952, and Senate Bill No. 775. We
vacated our prior decision and obtained supplemental briefing
from appellant and the Attorney General.
                             DISCUSSION
       Senate Bill No. 1437 eliminated murder liability under
theories of imputed malice other than the felony murder rule,
which it significantly narrowed. (§§ 188, subd. (a)(3), 189, subd.
(e); Stats. 2018, ch. 1015, §§ 2, 3.) Senate Bill No. 1437 also
added section 1170.95 to the Penal Code. (Stats. 2018, ch. 1015,
§ 4.) As amended by Senate Bill No. 775, section 1170.95 permits
a person who was convicted of murder or attempted murder
under any theory of imputed malice, including the natural and
probable consequences doctrine, but who could no longer be
convicted of murder or attempted murder due to Senate Bill No.
1437’s changes to the law, to petition the sentencing court to have




                                5
the murder or attempted murder conviction vacated and to be
resentenced on any remaining counts. (§ 1170.95, subd. (a);
Stats. 2021, ch. 551, § 2.)
       A section 1170.95 petition must contain the petitioner’s
declaration that he or she is eligible for resentencing, the
superior court case number and year of the relevant conviction,
and an indication whether the petitioner requests the
appointment of counsel. (§ 1170.95, subd. (b)(1).) After
ascertaining that the petition contains the required information,
the trial court must appoint counsel for the petitioner if he or she
requested it. (§ 1170.95, subd. (b)(3).) The trial court then must
allow the parties to file briefs and hold a hearing to determine
whether the petitioner has made a prima facie showing of
entitlement to relief. (§ 1170.95, subd. (c); Lewis, supra, 11
Cal.5th at pp. 960-968.) “[A]t the prima facie stage, a petitioner’s
allegations should be accepted as true, and the court should not
make credibility determinations or engage in ‘factfinding
involving the weighing of evidence or the exercise of discretion.’”
(Lewis, supra, at p. 974, quoting People v. Drayton (2020) 47
Cal.App.5th 965, 980.)
       As the parties here both recognize, appellant’s petition
contained all the information required by section 1170.95,
subdivision (b)(1) and included a request for the appointment of
counsel. Under Lewis and section 1170.95 as amended by Senate
Bill No. 775, appellant accordingly was entitled to the
appointment of counsel, the opportunity to brief any relevant
issues, and a hearing at which his prima facie eligibility for relief
is determined. The trial court erred in summarily dismissing his
petition.




                                  6
      Moreover, the error was not harmless; it is reasonably
probable that appellant’s facially sufficient petition would not
have been summarily denied if he had been afforded the
assistance of counsel. (See Lewis, supra, 11 Cal.5th at pp. 972-
974.) We accordingly reverse the order summarily denying
appellant’s petition and remand for the appointment of counsel
and further proceedings consistent with section 1170.95,
including the submission of briefing, a hearing to determine if a
prima facie showing has been made, and, if such a showing is
made, the issuance of an order to show cause.
                          DISPOSITION
      The order summarily denying appellant’s petition for
postconviction relief under section 1170.95 is reversed. The
matter is remanded to the trial court with directions to appoint
counsel for appellant, set a briefing schedule, and follow section
1170.95’s further procedures for evaluating his petition for relief
from his conviction for attempted murder.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            COLLINS, J.

We concur:


MANELLA, P. J.


WILLHITE, J.




                                 7